Citation Nr: 1211803	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.
	
2.  Entitlement to service connection for residuals of cervical dysplasia.

3.  Entitlement to an initial rating in excess of 10 percent for a painful scar of a donor site, status post left nephrectomy.

4.  Entitlement to an initial compensable rating for chronic urinary tract infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board when she submitted her substantive appeal in April 2010.  However, the Veteran indicated in correspondence received in September 2011 that she desired to withdraw the hearing request.

The issues of entitlement to service connection for urethral diverticulum, residuals of a left nephrectomy (claimed as kidney surgery), and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the claims can be reached.  

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Veteran claims that she has hypertension related to preeclampsia diagnosed during her pregnancy in service.

The Veteran's service medical records show a diagnosis of preeclampsia and pregnancy at 31 weeks in May 1984.  The assessment was recurrent and persistent preeclampsia.  The Veteran was induced because edema was persistent despite bedrest and a healthy baby was delivered.  Blood pressure readings in September 2005 show systolic pressure as high as 151 and a diastolic pressure as high as 92.  In October 2005, the Veteran was diagnosed with borderline hypertension.

At a May 2006 VA examination the Veteran indicated that she developed hypertension during her pregnancy in 1984.  She reported that she had never been treated for hypertension.  Her blood pressure was recorded as 130/80 and 132/80 at the examination.  The examiner assessed the Veteran with hypertension but offered no opinion as to the etiology of the disorder.

At an August 2009 VA examination, the Veteran was noted to have been diagnosed with hypertension in 2008.  The examiner noted the Veteran's treatment for preeclampsia in service.  The examiner reported that the Veteran was treated with oral medication for her hypertension.  The examiner assessed the Veteran with hypertension and opined that it was less likely as not that the Veteran's current hypertension was caused by or as a result of in-service preeclampsia.  The examiner provided a complete rationale for the conclusion.  However, the examiner failed to offer an opinion as to whether the Veteran's hypertension was related to the elevated blood pressure readings in service and the diagnosis of borderline hypertension in October 2005.  Consequently, another examination with etiology opinion should be obtained.  

With regard to the issue of entitlement to service connection for cervical dysplasia, the Veteran claims that she has residuals of a loop electrosurgical excision procedure (LEEP) procedure consisting of scar tissue and discomfort.  

The Veteran's service medical records show a history of abnormal pap smears.  In May 2001, the Veteran underwent a LEEP for cervical dysplasia.  An August 2001 pap smear shows a diagnosis of low grade squamous epithelial lesion:  mild dysplasia.  A January 2002 surgical pathology report shows that an endometrium biopsy revealed an endometrial polyp, proliferative phase endometrium with features of chronic endometriosis, and was negative for hyperplasia and carcinoma.  A January 2006 pap smear was noted to be negative for intraepithelial lesion or malignancy.  

An August 2006 VA gynecological examination shows that the Veteran was diagnosed with cervical dysplasia resolved post-LEEP in March 2000.  The examiner noted that the problem associated with the diagnosis was cervical disease.  However, no opinion was offered regarding whether there were any residuals of the surgery to include scar tissue and discomfort or whether any residuals were related to the Veteran's service.  Consequently, another examination with etiology opinion should be obtained.  

With regard to the issues of entitlement to an increased rating for painful scar donor site, status post left nephrectomy and chronic urinary tract infections, the Veteran was last afforded VA examinations to assess these disabilities in May 2006 and April 2009, respectively.  The Veteran has indicated that the scar is painful and requires the use of various medications to control her pain.  She also stated that her urinary tract infections result in frequent urination and incontinence.  

Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination. Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, in this case, the examinations are almost six years old and almost three years old with respect to the increased rating claims on appeal.  Consequently, the Veteran should be scheduled for examinations to assess the current severity of the disabilities.  

VA outpatient treatment records dated through March 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after March 2010 should be made. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period from March 2010 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available. 

2.  Schedule the Veteran for a VA examination to determine the etiology of her claimed hypertension.  Any indicated tests should be accomplished.  A complete rationale for any opinion expressed must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should  obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is related to her military service, including treatment for borderline hypertension.

3.  Schedule the Veteran for a VA examination to determine the etiology of her claimed residuals of cervical dysplasia.  Any indicated tests should be accomplished.  A complete rationale for any opinion expressed must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any residuals of cervical dysplasia, including scar tissue and discomfort, are related to her military service, including the LEEP procedure in service.

4.  The Veteran should be scheduled for a VA examination to ascertain the current nature, extent and severity of her service-connected donor site scar, status post left nephrectomy.  All required tests should be performed.  The examiner is requested to provide a detailed review of the history, current complaints, and the nature and extent of the Veteran's service-connected donor site scar.  All applicable diagnoses must be fully set forth.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be noted in the report. 

5.  The Veteran must also be afforded an appropriate VA examination to ascertain the current nature, extent and severity of her service-connected urinary tract infections.  The claims folder must be made available to and reviewed by the examiner.  The examiner must record the full history of the disorder, including the Veteran's account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should be set forth in a legible report.  In offering each of these opinions, the examiner must acknowledge and discuss the pertinent evidence of record, medical and lay, to include the Veteran's competent and credible account of voiding dysfunction and urinary frequency.  The examiner is asked to describe all signs and symptoms of the Veteran's urinary tract infection condition.  The examiner should specifically detail the nature, extent and severity of any:  (I) renal dysfunction; (II) urinary tract infection (the frequency and severity of the condition, and whether medication or inpatient treatment was necessary); (III) voiding dysfunction, noting the need for an appliance or the use absorbent materials.  (If absorbent materials are necessary, please state the frequency such materials must be changed.  If absorbent materials are not used for any reason but appear necessary, please estimate the frequency with which they should be changed.); and (IV) urinary frequency, noting the frequency of both daytime and nighttime voiding intervals.  

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

